966 F.2d 1451
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David Lee CARTER, Plaintiff-Appellant,v.George HERRON;  William H. Lloyd, Frank Basile;  TerryLunsford;  W. Jeff Reynolds, Defendants-Appellees.
No. 92-5441.
United States Court of Appeals, Sixth Circuit.
May 20, 1992.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
This matter has been referred to a panel of the court.   A review of the documents before the court indicates that appellant appealed on February 14, 1992, from the magistrate judge's report and recommendation filed February 3, 1992.


2
An order of a magistrate judge is not appealable unless the magistrate judge is given plenary jurisdiction by the district court and by consent of the parties pursuant to 28 U.S.C. § 636(c)(1).   Tripati v. Rison, 847 F.2d 548, 548-49 (9th Cir.1988) (per curiam);   McGraw v. Connelly (In re Bell & Beckwith), 838 F.2d 844, 848 n. 5 (6th Cir.1988);   Ambrose v. Welch, 729 F.2d 1084;  1085 (6th Cir.1984) (per curiam).   The magistrate judge was not given plenary jurisdiction in this case.


3
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.   Rule 8(a), Rules of the Sixth Circuit.   The final decision of the district court was entered March 25, 1992.